Citation Nr: 1215765	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-36 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for rhabdomyolysis.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for coronary artery disease (CAD) with multiple coronary artery bypass grafts and cardiac catheterization, and angina.

4.  Entitlement to service connection for carpel tunnel syndrome.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to June 1969 and from February 1970 to June 1987.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

Subsequently, in a February 2010 rating decision, the RO also denied service connection for hypertension, a lung condition, nervous breakdown, posttraumatic stress disorder, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  However, the Veteran did not perfect an appeal of those issues by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).  Therefore, they are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that additional development of the evidence is required.

In this case, the Board finds that a remand is necessary in order to obtain outstanding private treatment records.  In this regard, in VA Forms 21-4142 dated in September 2009, the Veteran identified five private physicians from whom he received treatment for the disabilities currently on appeal since his discharge from service in 1987.  While RO has obtained records from some of the physicians identified, medical records from N.P. Huyhn, M.D., and N. Marshall, M.D., remain outstanding.  The Board acknowledges that the RO has attempted to obtain records from these two physicians, but the request to N.P. Huyhn, M.D., was returned as undeliverable, and the one to N. Marshall, M.D., has received no response to date.  

As such, it is particularly crucial to the Veteran's claims for service connection to obtain the medical treatment records from N. Marshall, M.D., as the Veteran indicated on his VA Form 21-4142 that he received treatment from this physician from 1988 to 1989, within one year after his discharge from service.  As such, because the RO has indicated that his service treatment records (STRs) cannot be located, VA has a heightened obligation to satisfy the duty to assist.  In this respect, under these circumstances, the U.S. Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, any existing medical records showing that the Veteran did, in fact, receive treatment for the disabilities on appeal within one year of discharge from service would go to the heart of his contentions that these disabilities are service-connected.

Thus, the Board finds that a remand is necessary in order for the AOJ to request and obtain all private treatment records as identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all outstanding private treatment records from N. Marshall, M.D., and N.P. Huyhn, M.D., as identified and authorized by the Veteran in VA Forms 21-4142 dated in September 2009.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
 
2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


